Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Detailed Action
                                                        112 F Invocation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  accepting unit, extracting unit and retention unit in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



     Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nietfeld.
     With respect to claim 1, Nietfeld teaches  an information processing device 112 connected to first information acquisition apparatus (device 100) that acquires  position and pose of a hand (para. 50, lines 17-22) and paragraph 32, lines 1-6,  13-22 and  para. 33, lines 1-4  for acquiring the position and pose at different times which includes a first and a second time.  Nietfeld teaches a motion capture sensor 102 for accepting the pose and position information at different times. The information is then stored.  This is suggested by para. 32, lines 1-6 and  14-17  where hand movement and position information is “tracked” for the generation of models. Para. 50, lines 1-4 then states that memory 118 stores models.
  Nietfeld teaches processor 116 in combination with tracker 330 for extracting pieces of information, such as force data ( 125); touch date (124) and motion data (122), see the top of figure 1, for the purpose of extracting this data over time (see para. 33, lines 1-4). 

    What Nietfeld does not specifically state is that pieces of  the first and second information  at common timing are extracted and used in a machine learning process. 

     Nietfeld does teach a tracker 330 which monitors the pose and position of a user’s hand while playing an amusement device.  
     It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, that tracking device  330, in combination with the processor 116, monitors the movements of the user’s grip force, hand position and orientation. 
    Furthermore, paragraph 52, Nietfeld teaches  correlation of the timings  of the user’s hand movements and using them to  train learning models  for determining more accurate user gesturing when using a controller device.  See also paragraphs 60 and 61.

     With respect to claim 2,  Nietfeld teaches that on the basis of the hand size of the user, measured from the force sensor resistors (FSR) of the controller,  the controller will compensate the user so that a user with smaller hands does not have to exert much force to input the result to the controller. Such timing information is obtained from tracker 330, in combination with processor 116,  which monitors the hand positions  and pose of the user.  The motivation for the rejection is the same as that to claim 1. 

     With respect to claim 3, Nietfeld teaches  all of the subject matter upon which the claim depends except that the reference does not specifically say when the first and second data, while tracking, is the same. This limitation is suggested by Nietfeld,  The 
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention,   that the combination of tracker 330 and processor 116 would track one or more characteristics of the user’s hand positions, pose and grip force as being  the same over a predetermined time. Clearly Nietfeld, teaches tracking hand movements over time, see paras. 32 and 33, which includes when the hand positions, pose, and grip strength are the same or near the same at different time intervals. 

     With respect to claim 4,  Nietfeld teaches an information processing system, shown by figure 1.  Nietfeld teaches a first acquisition apparatus, any one of motion capture sensors 102 (disposed in front of the user, see paragraphs 40,  42 and 43).  The first acquisition apparatus captures  position and pose of a hand (para. 50, lines 17-22). Nietfeld teaches second acquisition apparatus, any one of motion position sensors 102 (disposed behind the user, see figure 1 and paras. 40, 42 and 43). In the alternative, the second acquisition apparatus could be controller 110 for  determining the grip force of the user and for working in combination with the first sensor for determining pose and position of the user’s hand.
     Nietfeld teaches an information processing apparatus, the combination of computing resource 112 and network 114 for accepting the first and second information.  Nietfeld teaches a retention means via memory 118. The first and second information is stored in memory. This is suggested by para. 32, lines 1-6 and  14-17  where hand movement 
  Nietfeld teaches processor 116 in combination with tracker 330 for extracting pieces of information, such as force data ( 125); touch date (124) and motion data (122), see the top of figure 1, for the purpose of extracting this data over time (see para. 33, lines 1-4). 

    What Nietfeld does not specifically state is that pieces of  the first and second information  at common timing are extracted and used in a machine(mechanical) learning process. 

     Nietfeld does teach a tracker 330 which monitors the pose and position of a user’s hand while playing an amusement device.  
     It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, that tracking device  330, in combination with the processor 116, monitors the movements of the user’s grip force, hand position and orientation. 
    Furthermore, paragraph 52, Nietfeld teaches  correlation of the timings  of the user’s hand movements and using them to  train learning models  for determining more accurate user gesturing when using a controller device.  See also paragraphs 60 and 61.

     With respect to claim 5, Nietfeld teaches motion position sensors 102 for detecting the position of a plurality of markers (see figure 2) and  paragraph 32, lines 8-17. The 

     With respect to claim 6, Nietfeld teaches an information processing method  performed by a computer readable medium 118 for performing a step of storing computer readable instructions, see para. 63, lines 1-13,  in which an information apparatus is used that is connected to a first acquisition apparatus, any one of motion capture sensors 102 (disposed in front of the user, see paragraphs 40,  42 and 43).  The first acquisition apparatus captures  position and pose of a hand (para. 50, lines 17-22). Nietfeld teaches second acquisition apparatus, any one of motion position sensors 102 (disposed behind the user, see figure 1 and paras. 40, 42 and 43). In the alternative, the second acquisition apparatus could be controller 110 for  determining the grip force of the user and for working in combination with the first sensor for determining pose and position of the user’s hand (para. 32).  Nietfeld teaches an information processing apparatus, the combination of computing resource 112 and network 114 for  performing the step of accepting the first and second information.  Nietfeld teaches performing a step of retaining,  via memory 118. The first and second information is stored in memory. This is suggested by para. 32, lines 1-6 and  14-17  where hand movement and position information is “tracked” for the generation of models. Para. 50, lines 1-4 then states that memory 118 stores models.
  Nietfeld teaches processor 116 in combination with tracker 330 for performing the step of  extracting pieces of information, such as force data ( 125); touch date (124) and 

    What Nietfeld does not specifically state is that pieces of  the first and second information  at common timing are extracted and used in a machine (mechanical)  learning process. 

     Nietfeld does teach a tracker 330  in combination with processor 116, which monitors the pose and position of a user’s hand while playing an amusement device.  
     It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, that tracking device  330, in combination with the processor 116, monitors the movements of the user’s grip force, hand position and orientation. 
    Furthermore, paragraph 52, Nietfeld teaches  correlation of the timings  of the user’s hand movements and using them to  train learning models  for determining more accurate user gesturing when using a controller device.  See also paragraphs 60 and 61.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nietfeld.

     With respect to claim 7, Nietfeld teaches a program (computer readable instructions), see para. 63, lines 4-5, having program components for causing an information processing apparatus, via remote computing device 112,  that is connected to a first acquisition apparatus, any one of motion capture sensors 102 (disposed in front of the user, see paragraphs 40,  42 and 43).  The first acquisition apparatus captures  position and pose of a hand (para. 50, lines 17-22). Nietfeld teaches second acquisition apparatus, any one of motion position sensors 102 (disposed behind the user, see figure 1 and paras. 40, 42 and 43). In the alternative, the second acquisition apparatus could be controller 110 for  determining the grip force of the user (see para. 30)  and for working in combination with the first sensor for determining pose and position of the user’s hand.
Nietfeld teaches an information processing apparatus, wherein the  combination of computing resource 112 and network 114 performs an  accepting step for accepting the first and second information.  Nietfeld teaches a retention step via memory 118. The first and second information is stored in memory. This is suggested by para. 32, lines 1-6 and  14-17  where hand movement and position information is “tracked” for the generation of models. Para. 50, lines 1-4 then states that memory 118 stores models.

   While Nietfeld does not specifically mention what pieces are taken at a common time, it is assumed that tracker 330 in combination with processor 116 is able to extract positional pieces, pose pieces and grip force pieces, (data, 122, 124 and 128) at different times whether  at the same time and over intervals of time.
     Assuming arguendo,      Nietfeld does teach a tracker 330  in combination with processor 116, which monitors the pose and position of a user’s hand while playing an amusement device.  
     It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, that tracking device  330, in combination with the processor 116, monitors the movements of the user’s grip force, hand position and orientation at a common time. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEROME GRANT II/Primary Examiner, Art Unit 2664